 

EXHIBIT 10.2

 

ESCO TECHNOLOGIES INC.

 

FOURTH AMENDED AND RESTATED
SEVERANCE PLAN

 

November 17, 2020

 

[Marked to indicate substantive additions or deletions from the previous version
of the Plan]

 

This Fourth Amended and Restated Severance Plan (“Plan”) is hereby adopted as of
November 17, 2020 by ESCO TECHNOLOGIES INC., a Missouri corporation (the
“Company”), formerly known as ESCO Electronics Corporation. The Plan was
originally adopted by the Company as of the 10th day of August, 1995, was
amended and restated effective February 5, 2002, October 3, 2007, November 11,
2015 and is now amended and restated by this Fourth Amendment to Severance Plan
effective November 17, 2020 .

 

In order to retain competent and experienced executives in a Change of Control
circumstance, the Company is providing the individuals designated as Executives
under this Plan with certain rights and benefits as set forth herein.

 

1.       Certain Definitions. For purposes of this Plan the following terms
shall have the following meanings:

 

(a)“Adverse Amendment” shall mean any amendment, change or modification,
including termination of the Plan that in any manner reduces or eliminates the
benefits provided hereunder, if such amendment, change or modification (i) was
at the request of a third party who, at such time, had taken steps reasonably
calculated to effect a Change of Control, and (ii) a Change of Control occurs
within ninety calendar days of such amendment, change or modification.

 

(b)“Applicable Multiplier” shall mean two.

 

(c)“Bonus Target” shall mean the cash bonus centerpoint approved by the Human
Resource and Compensation Committee of the Board (“HRCC”), or by the Company’s
Chief Executive Officer (“CEO”), in the case of Executives who are not officers
of the Company.

 

(d)“Change of Control” shall mean:

 

i.The purchase or other acquisition by any person, entity or group of persons
(herein “Acquirer”), within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (excluding, for
this purpose, the Company or its subsidiaries or any employee benefit plan of
the Company or its subsidiaries), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either the
then-outstanding shares of common stock of the Company or the combined voting
power of the Company’s then-outstanding voting securities entitled to vote at
any general or special meeting of shareholders; or

 

ii.A change in composition of the Board of Directors of the Company (the “Board”
and, as of the date hereof, the “Incumbent Board”) resulting in individuals who
constitute the Incumbent Board ceasing for any reason to constitute at least a
majority of the Board, provided that any person who becomes a director
subsequent to the date hereof whose election or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) shall be, for purposes of this section, considered as though such
person were a member of the Incumbent Board (such resulting Board referred to
herein as “Successor Board”); or

 

iii.Approval by the stockholders of the Company of (a) a reorganization, merger
or consolidation, in each case with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of,
respectively, the common stock and the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated corporation’s then-outstanding voting securities, or (b) a
liquidation or dissolution of the Company or of the sale of all or substantially
all of the assets of the Company. The surviving entity of such reorganization,
merger or consolidation, or the entity which receives through liquidation or
dissolution all or substantially all of the assets of the Company is referred to
herein as “Successor Entity.”

 





 

 

    Notwithstanding the foregoing, an isolated sale, spin-off, joint venture or
other business combination by the Company, which involves one or more divisions
or subsidiaries of the Company and is approved by a majority vote of the
Incumbent Board, shall not be deemed to be a Change of Control.

 

(e)“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(f)“Effective Date” shall mean the date on which a Change of Control occurs.
Anything in this Plan to the contrary notwithstanding, (i) in the event of an
Adverse Amendment, the Effective Date shall be the date immediately prior to the
Adverse Amendment; and (ii) the Effective Date with respect to a Previously
Terminated Executive shall be the date immediately prior to the date of such
Executive’s termination.

 

(g)“Equity Awards” shall mean an Equity Award approved by the HRCC or Executive
Committee and given to an Executive pursuant to the Company’s 2018 Omnibus
Incentive Plan, or such other Plan as may be approved by shareholders from
time-to-time.

 

(h)“Executive’s Equity Award Agreement(s)” shall mean the agreement provided to
the Executive detailing the timing and number of shares of Company common stock
and/or compensation awarded to the Executive under terms and conditions outlined
therein.

 

(i)“Fiscal Year” shall mean the fiscal year of the Company which, as of the date
hereof, is the twelve month period commencing October 1 and ending September 30.

 

(j)“Previously Terminated Executive” shall mean an Executive whose employment
with the Company is terminated within ninety calendar days prior to a Change of
Control; such termination was at the request of a third party who, at such time,
had taken steps reasonably calculated to effect a Change of Control; and such
termination was not because of Death or Disability, for Cause or by the
Executive Without Good Reason, as such terms are defined in Sections 5(a),
5(b) and 5(e) respectively.

 

(k)“Severance Coverage Period” shall mean the period commencing on the Effective
Date and ending on the third anniversary of such date.

 

2.       Administration and Eligibility. The HRCC shall be solely responsible
for the overall administration of the Plan. The HRCC shall determine the
eligibility of the CEO to participate in the Plan, and the CEO shall have the
sole authority to designate additional individuals as participants subject to
this Plan. The CEO and each designated individual are referred to as “Executive”
and collectively as “Executives”.

 

3.       Performance Accelerated Restricted Stock Awards under the Company’s
Incentive Compensation Plans. Upon a Change of Control, Executive shall be
entitled to receive an amount equal to the dollar value of any Performance
Accelerated Restricted Stock shares which had been awarded to Executive but had
not been distributed to Executive, whether such shares have been accelerated,
vested or earned, or in the case of a Previously Terminated Executive,
notwithstanding that such shares have been cancelled as a result of such
termination. The dollar value amount shall be determined by multiplying the
average of the closing price of the Company’s common stock on the New York Stock
Exchange (“NYSE”) on the last ten trading days prior to the Change of Control by
the number of such shares. All such outstanding Performance Accelerated
Restricted Stock awards for which Executive receives payment, as described
above, shall be considered cancelled. Such amounts shall be paid within thirty
(30) days of the Change of Control.
Equity Awards under the Company’s Omnibus Incentive Plan. Upon a Change of
Control the Acquirer or Successor Entity shall assume all obligations of the
Company under the Executive’s outstanding Equity Awards. The Equity Awards will
be converted to equivalent awards of Acquirer shares in accordance with the
terms of the Equity Award Agreement(s). In the event the Company’s obligations
under the Executive’s Equity Award(s) cannot or will not be assumed by the
Acquirer or Successor Entity, then the Executive’s Equity Award(s) will vest
immediately prior to the Change of Control and be distributed in accordance with
the terms and conditions of the Executive’s Equity Award Agreement(s).

 

4.       Employment During Severance Coverage Period. Except for any Previously
Terminated Executive or an Executive whose employment is otherwise earlier
terminated in accordance with Section 5, the Company or the Acquirer or the
Successor Entity, as the case may be (herein “Employer”) shall retain each
Executive in its employ for and during the Severance Coverage Period. The terms
of such employment shall be in accordance with this Section 4.

 





 

 

(a)Location and Duties.

 

i.During the Severance Coverage Period, each Executive’s services shall be
required to be performed only at the location where the Executive was employed
immediately preceding the Effective Date, or at any office or location less than
50 miles from such location.

 

ii.During the Severance Coverage Period, and excluding any periods of vacation
and sick leave to which an Executive is entitled, each Executive will be
expected to devote reasonable attention and time during normal business hours to
the business and affairs of the Employer and, to the extent necessary to
discharge the responsibilities assigned to the Executive, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. To the extent that any of the following activities have been
conducted by an Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not hereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Employer: (A) serving on corporate, civic or charitable boards or committees,
(B) delivering lectures, fulfilling speaking engagements or teaching at
educational institutions, and (C) managing personal investments.

 

(b)Compensation. During the Severance Coverage Period, each Executive shall
receive:

 

i.Base Salary. An annual base salary (“Base Salary”) in an amount not less than
the annual base salary as determined by the HRCC for the Fiscal Year in which
the Effective Date occurs in effect immediately prior to the Effective Date.
Base Salary shall be paid in equal installments each year in accordance with the
Employer’s normal payroll practices, but not less frequently than monthly. Such
Base Salary shall be prorated for any partial year of employment during the
Severance Coverage Period.

 

ii.Annual Bonus. A minimum annual bonus (“Annual Bonus”) in an amount not less
than the Executive’s Bonus Target for the Fiscal Year in which the Effective
Date occurs last approved by the HRCC prior to the Effective Date. Such Annual
Bonus shall be paid to the Executive each Fiscal Year year prior to November 30.
Such Annual Bonus shall be prorated for any partial year of employment during
the Severance Coverage Period.

 

iii.Benefits. All matching or other employer contributions under the ESCO
Savings and Investment Plan and the Employee Stock Purchase Plan (or a cash
equivalent in the event such plans are not provided by the Employer), welfare
benefits and other employee benefits, fringe benefits, and perquisites in
amounts and on terms not less favorable than those to which the Executive was
entitled on the Effective Date, subject only to benefits reductions within the
scope of Section 5(d)(i).

 

iv.Payments in Lieu of Performance Accelerated Restricted Stock Equity Awards
under the Company’s Incentive Compensation Plans. No later than October 30th of
each Fiscal Year year during the Severance Coverage Period, Executive shall
receive (prorated for any partial year) the benefit described in either (a) or
(b) below.

 

a.The cash equivalent of the shares of Company common stock included in the last
Performance Accelerated Restricted Stock Equity Award(s) given to Executive
prior to the Effective Date. Such cash equivalent shall be calculated by taking
the total number of shares of Company common stock in the Executive’s last
Equity Award(s) prior to the Effective Date, and multiplying it by the average
of the closing price of the Company’s common stock on the NYSE on the ten
fifteen trading days prior to the Change of Control (such annual value referred
to as the “Annual Performance Share Equity Award Value”).

 

b.At the option of the Employer, freely transferrable time vested restricted
shares of common stock of the Acquirer or Successor Entity (or the Acquirer’s or
Successor Entity’s parent) (provided such shares are publicly traded on the NYSE
or NASDAQ stock exchange and freely transferrable once vested) equivalent in
share value to the Annual Performance Share Equity Award Value, valued using the
average closing price of such common stock on the last ten fifteen trading days
prior to the end of such Fiscal Year date such common stock is awarded to
Executive (“Equity Award Equivalents”). Such Equity Award Equivalents shall be
subject to time based vesting requirements equivalent to the vesting
requirements contained in the last Equity Award given to Executive prior to the
Effective Date but in no case greater than three years from the date of Equity
Award.

 





 

 

5.       Termination of Employment.

 

(a)Death or Disability. An Executive’s employment shall terminate automatically
upon the Executive’s death during the Severance Coverage Period. If the Employer
determines in good faith and as set forth below that the Disability of the
Executive has occurred or is continuing during the Severance Coverage Period, it
may provide to the Executive written notice of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment with the
Employer shall terminate effective on the 30th day after receipt of such notice
by the Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Plan, “Disability”
shall mean the absence of the Executive from the Executive’s duties with the
Employer on a full-time basis for 180 consecutive business days as a result of
incapacity due to mental or physical illness which incapacity is determined to
be total and permanent by a physician selected by the Employer or its insurers
and acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be withheld unreasonably).

 

(b)Cause. The Employer may terminate an Executive’s employment during the
Severance Coverage Period for Cause. For the sole and exclusive purposes of this
Plan, “Cause” shall mean:

 

i.The willful and continued failure of the Executive to perform substantially
all of the Executive’s duties with the Employer or one of its affiliates (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for such performance is delivered to the
Executive by the Employer’s Board of Directors in a case where the Executive is
the CEO, or otherwise by the CEO, which specifically identifies the manner in
which such Board or CEO believes that the Executive has not substantially
performed the Executive’s duties, or

 

ii.The willful engaging by the Executive in (A) illegal conduct (other than
minor offenses), or (B) conduct which is in breach of the Executive’s fiduciary
duty to the Employer and which is demonstrably injurious to the Employer, its
reputation or its business prospects.

 

    For purposes of this Section 5(b), no act or failure to act, on the part of
the Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Employer’s Board of Directors or upon the instructions of such
Executive’s superior or based upon the advice of counsel for the Employer shall
be conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Employer. The termination of
employment of the Executive shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-quarters of the entire
membership of Employer’s Board of Directors at a meeting of such Board called
and held for such purpose (after reasonable notice is provided to the Executive
and the Executive is given an opportunity, together with counsel, to be heard
before such Board), finding that, in the good-faith opinion of the Board, the
Executive is guilty of the conduct described in subparagraph (i) or (ii) above,
and specifying the particulars thereof in detail.

 

(c)Without Cause. Any termination of an Executive’s employment during the
Severance Coverage Period, other than as provided in 5(a), 5(b) or 5(e), is
referred to for the sole and exclusive purposes of this Plan as “Without Cause.”

 

(d)Good Reason. An Executive may terminate his employment for Good Reason. For
the sole and exclusive purposes of this Plan, “Good Reason” shall mean:

 

i.any material failure by the Company or Employer to comply with any of the
provisions of this Plan, including but not limited to Section 11(c), other than
a failure to comply with Section 4(b)(iii) solely by reason of a reduction in
benefits that applies to all salaried employees who are exempt from the wage and
hour provisions of the Fair Labor Standards Act;

 

ii.the Employer’s requiring the Executive to be based at any office or location
other than as provided in Section 4(a)(i);

 

iii.a material diminution in the Executive’s authority, duties or
responsibilities or any change in his compensation provided in
Section 4(b) other than a failure to comply with Section 4(b)(iii) solely by
reason of a reduction in benefits that applies to all salaried employees who are
exempt from the wage and hour provisions of the Fair Labor Standards Act; or

 





 

 

iv.Executive is placed on terminal leave of absence by the Employer. Terminal
Leave for purposes of this Plan is defined as a situation whereby the executive
is willing and able to perform his normal responsibilities, is relieved of these
normal responsibilities by the Employer and continues to receive normal pay and
benefits. Provided, however, that termination of employment shall be for “Good
Reason” only if (i) the Executive provides notice to the Employer of the
existence of the applicable event described in this paragraph 5(d) no later than
90 days following the initial occurrence of such event, (ii) the Employer fails
to remedy such event within 30 days after receiving such notice, and (iii) such
termination occurs during the Severance Coverage Period.

 

(e)Without Good Reason. An Executive may voluntarily terminate his employment
during the Severance Coverage Period without Good Reason and this shall be
referred to for the sole and exclusive purposes of this Plan as “Without Good
Reason”.

 

(f)Notice of Termination. Any termination of employment hereunder shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 12(c). For purposes of this Plan, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Plan relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the termination date (which date shall be not
more than 90 days after the giving of such notice). Any failure by an Executive
or the Employer to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Employer, respectively, hereunder or
preclude the Executive or the Employer, respectively, from asserting such fact
or circumstance in enforcing the Executive’s or the Employer’s rights hereunder.

 

(g)Date of Termination means (i) in the event of the termination of Executive’s
employment by the Employer for Cause, or by the Executive for Good Reason, the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be; (ii) in the event the Executive’s employment is
terminated by the Employer on or after the date of a Change of Control other
than for Cause, Death or Disability, the Date of Termination shall be the date
90 days after the date on which the Employer notifies the Executive of such
termination; (iii) with respect to a Previously Terminated Executive, the Date
of Termination shall be the Effective Date; (iv) in the event that the
Executive’s employment is terminated by the Executive Without Good Reason, the
Date of Termination shall be the earlier of (A) the effective date of
Executive’s notice of termination or (B) the date 14 days after the date on
which the Executive notifies the Employer of such termination; and (v) if the
Executive’s employment is terminated by reason of Death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be.

 

6.       Obligations of the Employer upon Termination.

 

(a)Without Cause; Good Reason. If, during the Severance Coverage Period, the
Employer shall terminate the Executive’s employment Without Cause or the
Executive shall terminate employment for Good Reason:

 

i.The Employer shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:

 

A.To the extent not theretofore paid, the Executive’s current annual Base Salary
pro-rated through the Date of Termination; plus

 

B.To the extent not theretofore paid, an Annual Bonus for the Fiscal Year year
during which the termination occurs pro-rated through the Date of Termination;
plus

 

C.The product of the Applicable Multiplier times Final Compensation, where
“Final Compensation” means the sum of (x) the Base Salary, plus (y) an amount
equal to the Annual Bonus; plus.

 

D.Vacation pay equal to Final Compensation per business day based on 260
business days each fiscal year multiplied by the number of days of earned
vacation not taken as of the Date of Termination.

 





 

 

ii.The Employer shall continue to provide to the Executive, or reimburse the
Executive for the cost of, all health, vision, disability, dental, and life
insurance, financial planning, club membership, and automobile
benefits(including gross up for taxes if provided prior to the Effective Date)
in amounts and on terms not less favorable than those to which the Executive was
entitled on the Date of Termination or on the Effective Date, whichever is
greater, for that number of years after the Date of Termination as is equal to
the Applicable Multiplier, and the Employer shall pay or provide any other
amounts or benefits required by law to be paid or provided to the Executive or
which the Executive is entitled to receive under any plan, program, policy,
practice, contract or agreement of the Employer or any of its affiliated
companies.

 

iii.If the aggregate amounts under (i) above are not paid to the Executive when
due, interest thereon shall accrue and be paid to the Executive at the rate of
the lesser of (A) prime plus 3% 15% per annum, compounded monthly or (B) the
maximum rate allowed by law.

 

iv.As a condition of receiving payments and benefits under this Section 6(a),
the Executive must provide the Employer with a release, satisfactory to the
Employer in its sole discretion, of all claims, charges and causes of action the
Executive may have arising out of or relating in any way to the Executive’s
employment by the Employer and its affiliated companies and the termination of
such employment, including, but not limited to, ADEA waivers.

 

(b)Termination in Other Cases. If an Executive’s employment is terminated during
the Severance Coverage Period by reason of the Executive’s Death or Disability,
for Cause, or as a result of the Executive’s termination thereof Without Good
Reason, this Plan shall terminate with respect to the Executive without further
obligations to the Executive or the Executive’s legal representative under this
Plan, provided that if Executive’s employment is terminated during the Severance
Coverage Period by reason of the Executive’s Disability, Executive shall be
eligible for any long term disability benefits offered by the Employer to the
extent available to comparable senior managers.

 

7.         Non-Exclusivity of Rights. Nothing shall herein limit or otherwise
affect such rights as an Executive may have under any other contract or
agreement with the Company or any of its affiliated companies or by law. Amounts
which are vested benefits or which any Executive is otherwise entitled to
receive under any other plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with its terms, unless
explicitly modified by this Plan.

 

8.         No Obligation to Mitigate. The Company’s obligation to make the
payments provided for in this Plan and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against any
Executive. Except as otherwise provided in this Section 8, in no event shall any
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Plan and such amounts shall not be reduced whether or not the
Executive obtains other employment. Notwithstanding the foregoing, if the
Executive obtains other employment, the Company’s obligation to provide medical,
hospitalization, disability, dental or life insurance benefits under
Section 6(a)(ii) shall be reduced to the extent such benefits are provided to
the Executive as a result of such other employment.

 

9.         Legal Expenses. The Employer and its affiliated companies shall pay
promptly upon submission of appropriate invoices, to the full extent permitted
by law, all reasonable attorneys' fees and related expenses which any Executive
reasonably deems necessary to incur in connection with any dispute with respect
to the validity or enforceability of, or liability under, any provision of this
Plan (including without limitation any dispute as to the amount of any payment
pursuant to this Plan); provided, however, that if the Employer is advised by
independent counsel that it will probably prevail if the dispute is litigated on
a motion for summary judgment, the Employer may refrain from such payments so
long as the Employer actively pursues a decision on such motion, and if such
motion is granted and becomes a final, non-appealable order, the Employer shall
have no obligation under this Section 9 with respect to the Executive’s
attorneys' fees and related expenses in connection with such dispute. However,
if such motion for summary judgment is denied and if such denial becomes a
final, non-appealable order, the Employer shall pay such attorneys' fees and
related expenses, or, if the Executive had already paid such attorneys' fees and
related expenses, the Employer shall reimburse the Executive for such payment,
together with interest, from the date of such payment to the date of
reimbursement, at the rate of the lesser of (A) prime plus 3% 15% per annum,
compounded monthly or (B) the maximum rate allowed by law.

 





 

 

10.     Provisions Relating to Taxation of Payments.

 

(a)Anything in this Plan to the contrary notwithstanding, in the event it shall
be determined that any Payment or distribution by the Employer to or for the
benefit of any Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Plan or otherwise) would be subject
to the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986
(the “Code”) (or any other provision of the Code relating to excise taxes or
“excess parachute payments”) or any interest or penalty is imposed on an
Executive with respect to such excise tax, the Executive shall not be entitled
to receive any additional Payment in any amount to compensate for such tax,
interest or penalty.

 

(b)For purposes of this Section, (i) “Payment” shall mean any payment or
distribution in the nature of compensation to or for the benefit of an
Executive, whether paid or payable pursuant to this Plan or otherwise; (ii) “Net
After Tax Receipt” shall mean the Present Value of a Payment net of all taxes
imposed on the Executive with respect thereto under Sections 1 and 4999 of the
Code, determined by applying the highest marginal rate under Section 1 of the
Code which applied to the Executive’s taxable income for the immediately
preceding year; (iii) “Present Value” shall mean such value determined in
accordance with Section 280G(d)(4) of the Code; and (iv) “Reduced Amount” shall
mean the largest aggregate amount of Payments which (a) is less than the sum of
all Payments and (b) results in aggregate Net After Tax Receipts which are equal
to or greater than the Net After Tax Receipts which relate to or would result if
Payments were made without regard to this Section 10.

 

(c)Anything in this Plan to the contrary notwithstanding, in the event a
certified public accounting firm designated by the Employer (the “Accounting
Firm”) shall determine that receipt of all Payments would subject the Executive
to tax under Section 4999 of the Code, it shall determine whether some amount of
Payments would meet the definition of a “Reduced Amount.” If the Accounting Firm
determines that there is a Reduced Amount, the Payments under this Plan shall be
reduced so that the aggregate Payments shall equal such Reduced Amount.

 

(d)While it is the intention of the Employer that the amount of Payments to the
Executive shall result in the maximum aggregate Net After Tax Receipts to the
Executive, as a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that amounts will have been paid or distributed by the
Employer to or for the benefit of the Executive pursuant to this Plan which
should not have been so paid or distributed (“Overpayment”) or that additional
amounts which will have not been paid or distributed by the Employer to or for
the benefit of the Executive pursuant to this Plan could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based
either upon the assertion of a deficiency by the Internal Revenue Service
against the Employer or the Executive which the Accounting Firm believes has
high probability of success or controlling precedent or other substantial
authority, determines that an Overpayment has been made, any such Overpayment
paid or distributed by the Employer to or for the benefit of the Executive shall
be treated for all purposes as a loan ab initio to the Executive which the
Executive shall repay to the Employer together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such loan shall be deemed to have been made and no amount shall be
payable by the Executive to the Employer if and to the extent such deemed loan
and payment would not either reduce the amount on which the Executive is subject
to tax under Section 1 and Section 4999 of the Code or generate a refund of such
taxes. In the event that the Accounting Firm, based upon controlling precedent
or other substantial authority, determines that an Underpayment has occurred,
any such Underpayment shall be promptly paid by the Employer to or for the
benefit of the Executive together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

 

11.     Successors.

 

(a)This Plan shall inure to the benefit of and be enforceable by the Executive
and the Executive’s legal representative.

 

(b)This Plan shall inure to the benefit of and be binding upon the Employer and
its successors and assigns.

 

(c)The Company shall require any Acquirer or Successor to expressly assume and
agree to perform all of the obligations of Company, Acquirer or Successor Entity
set forth in this Plan and provide to each Executive the benefits provided for
in this Plan.

 





 

 

12.     Miscellaneous.

 

(a)This Plan shall be governed by and construed in accordance with the laws of
the State of Missouri, without reference to principles of conflict of laws. The
captions of this Plan are not part of the provisions hereof and shall have no
force or effect.

 

(b)This Plan may be amended, changed or modified by the HRCC with respect to
changes impacting the CEO, and by the CEO with respect to changes impacting
other Executives, prior to the Effective Date in any manner (including adding or
deleting Executives) by written notice to all affected Executives given in
accordance with subparagraph (c) below; provided, however, no such amendment,
change or modification adverse to the rights of any Executive hereunder shall
become effective if such amendment, change or modification occurs within one
year prior to the Effective Date. This Plan is intended to benefit and create a
binding contractual relationship between each Executive and the Company, and to
be enforceable by any Executive, with respect to such Executive, according to
its terms.

 

(c)All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive:

 

At the current home address of the Executive identified in the personnel records
of the Company.

 

If to the Company:

 

General Counsel
ESCO Technologies Inc.
9900A Clayton Road
St. Louis, MO 63124-1186

 

Notices and communications shall be effective at the time they are given in the
foregoing manner.

 

(d)The Employer shall withhold from any amounts payable under this Plan such
Federal, state, local or foreign taxes as may be required to be withheld
pursuant to any applicable law or regulation.

 

(e)An Executive’s or the Employer’s failure to insist upon strict compliance
with any provision hereof or any other provision of this Plan or the failure to
assert any right the Executive or the Employer may have hereunder, including,
without limitation, the right of an Executive to terminate employment for Good
Reason of this Plan, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Plan.

 

(f)Prior to the Effective Date, except as may otherwise be provided under any
other written agreement between an Executive and the Company, the employment of
the Executive by the Company is “at will” and any Executive’s employment may be
terminated by either the Executive or the Company, in which case such Executive
shall have no further rights under this Plan. As of the Effective Date, except
as may otherwise be provided under any other written agreement between an
Executive and the Employer, the employment of the Executives by the Employer is
“at will” and, any Executive’s employment may be terminated by either the
Executive or the Employer, in which case the rights and obligations of the
Employer and the Executive shall be as outlined under this Plan.

 

IN WITNESS WHEREOF, the foregoing Fourth Amended and Restated Severance Plan was
adopted on the 17th day of November, 2020.

 

ESCO TECHNOLOGIES INC.

 

By:    

 





 

 

ESCO TECHNOLOGIES INC.

 

FOURTH AMENDED AND RESTATED SEVERANCE PLAN

 

NOTICE OF ACCEPTANCE

 

I acknowledge that I have received a copy of the ESCO Technologies Inc. Fourth
Amended and Restated Severance Plan, dated and to be effective November 17, 2020
(the “Amended Plan”). I accept the terms of the Amended Plan and acknowledge and
agree that my participation in the Amended Plan is subject to all of the terms
and conditions set forth in the Amended Plan or as it may hereafter be further
amended as provided therein.

 

      Signature                 Print Name                 Date Signed    

 








 

 